by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered October 23, 2002, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted forgery in the second degree.
Ordered that the amended judgment is affirmed.
The defendant did not appeal from the original judgment convicting him, upon his plea of guilty, of attempted forgery in the second degree. Therefore, on this appeal from the amended judgment, the defendant is foreclosed from challenging the propriety of the original judgment, including, inter alia, claims as to the validity of his plea of guilty or the effectiveness of his counsel (see People v Augustin, 286 AD2d 442 [2001]; People v Oquendo, 286 AD2d 740 [2001]; People v Riddick, 269 AD2d 472 [2000]; People v Moore, 261 AD2d 421 [1999]). The defendant’s waiver of his right to appeal precludes review of his *811claim that the sentence imposed upon his violation of probation was excessive (see People v Gorovoy, 309 AD2d 764 [2003]; People v Bennett, 269 AD2d 401 [2000]). Schmidt, J.P., Mastro, Spolzino and Lunn, JJ., concur.